Citation Nr: 0909264	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an earlier effective date prior to July 14, 
2006, for an award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1991, and from July 2000 until April 2002. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

A videoconference hearing before the undersigned was held in 
December 2008.  A transcript of the hearing has been 
associated with the claims file.  

In a September 2007 supplemental statement of the case 
(SSOC), it was determined that no informal claims had been 
received prior to July 14, 2006.  It was further concluded 
that there had been no CUE demonstrated in the record.

The Board observes that the September 2007 CUE determination, 
while found in an SSOC, is actually the initial determination 
as to that matter, which constitutes a claim separate and 
apart from the earlier effective date issue presently on 
appeal.  Moreover, in the VA Form 9 of October 2007, the 
Veteran stated he was appealing all of the issues listed in 
the SSOC and at the hearing the Veteran argued the issue of 
CUE.  While a specific Notice of Disagreement (NOD) has not 
been received regarding the issue of CUE, the Board will 
liberally construe the Veteran's VA Form 9 of October 2007 
and the arguments at the hearing to constitute an NOD.  
Therefore, the Board finds that appellate jurisdiction over 
the CUE claim has been properly established.  However, as the 
CUE issue is a component of the earlier effective date claim, 
it is not separately listed on the title page of this 
decision


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
tinnitus in March 2003 and he subsequently expressed his 
desire to seek service connection on that issue in an August 
2003 letter; in a rating decision of October 2003 the RO 
deferred a decision on the claim.

2.  In an unappealed March 12, 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for tinnitus. 

4.  On July 14, 2006, the Veteran's request to reopen a claim 
of entitlement to service connection for tinnitus was 
received by the RO.

5.  No communication or medical record following March 12, 
2004, and prior to July 14, 2006, may be interpreted as an 
informal claim of entitlement to service connection for 
tinnitus.

6.  The Veteran has not pled a claim of CUE with specificity; 
it has not been contended that the correct facts, as known at 
the time, were not before the RO at the time of prior final 
decision in March 2004, or that the RO misapplied the law, as 
it existed at the time of that decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 14, 
2006, for the award of service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2008).

2.  The March 2004 rating decision did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The veteran's claim arises from his disagreement with the 
initial effective date assigned upon the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding VA's duty to assist, VA has associated with the 
claims folder the Veteran's reports of VA treatment and 
examination.  The Veteran was afforded a hearing.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

A December 2006 rating decision granted service connection 
for tinnitus, effective July 14, 2006.  The Veteran contends 
that he is entitled to an earlier effective date for this 
award of service connection.  Specifically, at the hearing he 
stated that service connection should be granted back to at 
least 2003 when he initially filed his claim for service 
econnection for tinnitus.

In the present case, it is not in dispute that the Veteran 
failed to submit a claim of entitlement to service connection 
for tinnitus within one year from his discharge from active 
service.  Therefore, assignment of an effective date back to 
the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of 
entitlement to service connection for tinnitus in March 2003.  
That claim was denied by the RO in a March 2004 rating 
decision.  The Veteran did not appeal that decision.  As 
such, the March 2004 rating action is final.  See 38 U.S.C.A. 
§ 7105.  The effect of this finality is to preclude an award 
of an effective date prior that denial.

Here, the RO received the Veteran's request to reopen the 
previously denied claim of entitlement to service connection 
for tinnitus on July 14, 2006.  Thus, that date serves as the 
date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the July 14, 2006, date selected by the RO is 
the earliest possible effective date.  The reason for this is 
that if the entitlement arose prior to July 14, 2006, then 
that date of claim would be the later of the two, and hence 
the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after July 14, 2006, would not entitle the Veteran 
to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision in March 2003, but prior 
to July 14, 2006, could serve as an informal claim in order 
to entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2008).

The next communication received from the Veteran regarding 
his tinnitus after the final decision of March 2003 was not 
received until July 14, 2006 when the Veteran filed a request 
to reopen the claim for service connection for tinnitus.  
Again, the RO's last determination in March 2003 denying the 
Veteran's claim for service connection for tinnitus is final.  
No further claim was received from the Veteran or his 
representative until the July 14, 2006 request to reopen the 
claim.  Looking at the time period after the final decision 
of 2003, the Board finds that prior to July 14, 2006, there 
was no claim, informal claim, or intent to file a claim for 
tinnitus.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the Veteran's July 2006 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for tinnitus was filed earlier than July 
14, 2006.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).

At this juncture, the Board calls attention to the Veteran's 
contentions of CUE.  As previously noted, a March 2004 rating 
decision denied entitlement to service connection for 
tinnitus.  Moreover, because of the finality of that denial, 
an effective date prior to March 2003, the date the claim 
which is the basis of the March 2004 denial was filed, is not 
possible.  However, if the March 2004 determination is shown 
to contain CUE, then the finality of that decision would be 
eradicated, and assignment of an earlier effective date would 
be possible.

Regarding CUE, it is noted that an unappealed decision of the 
RO or the Board becomes final and binding and is not subject 
to revision on the same factual basis in the absence of clear 
and unmistakable error.  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.105, 20.1400 (2008).

The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 'clear and 
unmistakable error,' there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome are 
harmless; by definition, such errors do not give rise to 
the need for revising the previous decision.

The words 'clear and unmistakable error' are self-
defining.  They are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the 
time it was made.  A determination that there was a 
'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior 
AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

It is further noted that any claim of CUE must be pled with 
specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more 
than merely disagreement with how the facts of the case were 
weighed or evaluated.  In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  In order to demonstrate CUE, the 
evidence must show that the law was incorrectly applied to 
the facts as they were known at the time and that, had the 
error not occurred, the decision would have been manifestly 
different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Veteran's contentions as to CUE are set forth in the 
hearing of December 2008.  Specifically, it was argued that 
while a VA examination was provided, no opinion was requested 
and the lack of an opinion was the reason service connection 
was denied.  He further argued that the VA examiner's opinion 
which ultimately served as the basis for granting service 
connection was based on the same facts available at the time 
of the March 2004 denial.

Based on the Veteran's statements, it cannot be concluded 
that a CUE claim was pled with any specificity.  Rather, he 
has simply expressed disagreement as to how the facts of the 
case were weighed or evaluated.  Again, a CUE claim must 
involve a contention that, based on a particular error in 
application of law or fact, an error undebatably occurred.  
Therefore, it is not sufficient for the Veteran to merely 
allege that a fact finder could have allowed service 
connection in 2004 based on the facts then of record.  
Furthermore, the fact that no medical opinion was provided or 
sought at the time of the prior denial is also not a basis on 
which to grant CUE.  Indeed, a failure in the duty to assist 
cannot give rise to CUE; nor does it result in grave 
procedural error so as to vitiate the finality of a prior, 
final decision. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).

Based on the above, no valid CUE claim has truly been 
presented here.  In any event, the record does not otherwise 
show that the March 2004 rating decision was based on 
incorrect facts, as they were known at the time, or involved 
misapplication of the law as it was then in effect.  In fact, 
in the March 2004 rating decision the RO specifically 
considered the Veteran's allegations of tinnitus, the finding 
that the Veteran had tinnitus, and the Veteran's allegations 
that he could not remember when the onset of tinnitus 
occurred but that it could have been in service.  

In sum, the presently assigned effective date of July 14, 
2006, is appropriate and there is no basis for an award of 
service connection for tinnitus prior to that date.  
Moreover, the veteran has not alleged CUE with specificity 
and the rating decision in question contains no errors of law 
or fact that would enable reasonable minds to undebatably 
conclude that the decision was fatally flawed.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date earlier than July 14, 2006, 
for the grant of service connection for tinnitus, to include 
as based on CUE in the March 2004 rating decision, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


